DETAILED ACTION
4Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the Amendment filed on 12/3/19, Claims 1-20 are cancelled, and claims 21-27 are added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21-27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dees, JR et al. (US. 20090204115).
Dees, JR discloses an assembly 10, fig. 14, comprising: a base 153 defining a passageway fig. 15  therethrough; and a locking assembly fig. 2 and fig. 14  received within the passageway and coupled to the base, the locking assembly defining a bore therethrough, wherein the locking assembly is configured to lock a surgical instrument 100, fig. 2 within the bore fig. 14, wherein the base includes at least a first side, a second side, and a third side (see modified fig. 15 below)  disposed between the first side and the second side, the third side adapted for coupling the base to a second assembly (see modified fig. 15 below)  wherein the base includes at least one peg (see modified fig. 15 below)  extending from the third side for coupling the base to the second assembly, wherein at least one of the first side and the second side defines a recess fig. 15  adjacent to the third side fig. 15, the recess adapted for being engaged by a detent (see modified fig. 15 below)  of the second assembly, wherein the locking assembly includes: a central member fig. 4 including a threaded portion 71, 73 and a plurality of flexible prongs 75, 76; and a knob 64 engaged to the threaded portion of the central member, the knob 64 having an internal geometry configured to move the flexible prongs of the central member in response to being rotated relative to the central member fig. 2, wherein at least two pegs (see modified fig. 15 below)  extend from the third side, wherein at least one of the first side and the second side defines a recess, and wherein the at least two pegs and the recess are for coupling the base to a second assembly fig. 17, wherein the surgical instrument includes a drill bushing fig. 2.

    PNG
    media_image1.png
    366
    609
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775